*233Opinion by
Cline, J.
From an examination of the testimony it appeared that the importer made no effort to ascertain the market value of the merchandise. However, the testimony showed that the cylinders were sold by the importer to the purchaser of the gas; that the cylinders were returned from time to time to be refilled; and that they were not ordinarily resold. Therefore, the court stated that a prudent man might assume that there was no other or higher market value for such cylinders than the price charged by his firm. Glendennig, McLeish & Co. (Inc.) v. United States (13 Ct. Cust. Appls. 387, T. D. 41320), John Wroblewski v. United States (28 C. C. P. A. 150, C. A. D. 137), and cases there cited. On the record' presented it was held that the petitioners acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. Linen Thread Co. v. United States (13 Ct. Cust. Appls. 395, T. D. 41322) cited. The petition was therefore granted.